DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on October 7, 2021 have been received and entered. Claim 1 has been amended, while claims 2-5 have been canceled. Claims 1, 6-14 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of Claims 1-7 (group I) in the reply filed on October 4, 2019 and species D was acknowledged.  The traversal is on the ground(s) that any search conducted on species D would necessarily include results from species A-C.   This is found persuasive therefore, instant election of species requirement between species A-D was withdrawn and all the non-elected species were rejoined with the elected species. The requirement was deemed proper and is therefore made FINAL.
Claims 8-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 4, 2019.Claims 1, 6 and 7 are under consideration. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on April 25, 2018 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn -Claim Rejections - 35 USC § 103 
Claims 1, 6 and 7 were rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (Nature, 2008, 627-632, IDS), Yamanaka et al (WO/2011/102531, dated 08/25/2011, IDS) as .

Maintained-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: A  method for producing pancreatic endocrine cells, the method comprising: introducing a GLIS1 gene comprising the nucleotide sequence as set forth in SEQ ID NO: 1 or 2, a Neurogenin3 gene, a Pdxl gene, and a MafA gene into a somatic cells such that pancreatic endocrine cells are produced without undergoing an iPS cell stage, wherein said pancreatic endocrine cells express insulin gene, does not reasonably provide enablement for introducing any GLIS1 gene not comprising the nucleotide sequence as set forth in SEQ ID NO: 1 or 2 to produce endocrine cells or  producing a  pancreatic endocrine cells without any phenotype.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant disagree with the rejection arguing that pending claims in part recites introducing ... into somatic cells by culturing the somatic cells for a time sufficient for the somatic cells to produce a population of pancreatic endocrine cells comprising insulin-producing B-cells. Applicant argues that the examples describe the culture conditions, the vehicle used for 
In response, it is noted that claims require introducing a Glis1 gene or one or more gene product therefrom. The specification describes source of the GLIS1 gene is not particularly limited and may be appropriately selected depending on the intended purpose (see para. 33 of the published application). The specification further discloses the GLIS1 gene or one or more gene products thereof, the Neurogenin3 gene or one or more gene products thereof, the Pdx1 gene or one or more gene products thereof, the MafA gene or one or more gene products thereof, and the other genes or one or more gene products thereof may have a mutation, so long as they do not impair effects of the present invention (see para. 48). Examples of the mutation include mutations that do not change an amino acid sequence of a protein from each of the genes and mutations in which one or several (2 to 5) amino acids are deleted, substituted, inserted, or added in an amino acid sequence of a protein from each of the genes (see para. 4).The specification further contemplates that it is preferably 70% or more, more preferably 80% or more, particularly preferably 90% or more in a base sequence of a region to be translated into a protein (see para. 50).
The specification describes introducing pMX-mouse GLIS1 vector-derived viral solution, pMX-mouse Neurogenin3 vector-derived viral solution, and pMX-mouse Pdx1 vector-derived viral solution into mouse embryonic fibroblast or introducing pMX-mouse mutated GLIS1 vector-derived viral solution as set forth in SEQ ID NO: 1, pMX-mouse Neurogenin3 vector-derived viral solution, and pMX-mouse Pdx1 vector-derived viral solution into mouse embryonic fibroblast. The results shows at the production efficiency of the pancreatic endocrine cells was more significantly improved in the case where four factors, i.e., the mutated GLIS1, the Neurogenin3, the Pdx1, and the MafA (see figure 3A).  Figure 3 C further shows that FIG. 3C use of human genes shows similar expression level of the insulin gene and thus the production efficiency of the pancreatic endocrine cells was more significantly improved in the case where four factors, i.e., the mutated GLIS1 as set forth in SEQ ID NO 1, the Neurogenin3, the Pdx1, and the MafA were used. A skilled artisan could not predict the structure of the any  useful fragment of glis1 with contemplated biological effect. The specification does not provide any disclosure as to what would have been the required structure for glis1 gene or one or more gene products thereof other than nucleic acid comprising the nucleotide sequence as set forth in SEQ mouse  GLISl protein are deleted. The specification further discloses the base sequence represented by SEQ ID NO: 2 refers to a sequence of a gene coding for a protein in which 190 amino acid residues at N-terminus of a human GLISl protein are deleted. Thus, the guidance provided in the specification limited to mouse or human GLIS1 wherein up to 36- amino acid of N-terminus in both instance is deleted. The specification further prophetically contemplated mutation in which one or several (2 to 5) amino acids are deleted, substituted, inserted, or added in an amino acid sequence of a protein from each of the genes (see page 9, lines 19-22 of the specification). It is emphasized that a sequence of SEQ ID NO: 1 or 2 are essential feature that are required for the contemplated biological activity. The specification does not provide any functional properties to the resulting plurality of sequences having a sequence identity of 85 or 90%% or more to SEQ ID NO 1 or 2 other than sequence as set forth in SEQ ID NO: 1 or 2.  It is noted that declaration filed in response to obviousness rejection, applicant provide additional data that show a C-terminus deletion and/or ZFD deletion of glis1 gene completely inhibits the biological activity of insulin producing cells. The data suggest that mutated glis1 gene can’t only tolerate deletion and/or mutation at C-terminus and/or ZFD of glis- 1.  It is emphasized that neither instant specification nor prior art provide any guidance with respect to trans-differentiation of various types of somatic cells using plurality of fragment of any other glis1 gene into an beta cells responsive to glucose.  It is noted that Kojima and Ieda, (Cell. Mol. Life Sci. (2017), 74, 2203-2215, art of record) reported stoichiometry of transcription factors (see page 2206, col.1, para. 2) and culture condition (see page 2207, col. 1, para. to col. 3) are critical for reprogramming. It is further known in art that adult cells are more challenging to reprogram as compared to embryonic or neonatal cells. As cells mature, their epigenetic state becomes more rigid and therefore less amenable to reprogramming (see Lalit et al., 2016, Cell Stem Cell 18, 354–367.page 364, col. 2, last para. and Kojima and Ieda see page 2205 col. 1 to col. 2 and page 2206., col. 1, art of record ). The lack of guidance in the specification would force the skilled practitioner to guess and try analyzing epigenetic states of other mammalian somatic cells transduced with one or more vector 
Examiner’s note: Should applicant amend the claim to specify that Glis1 gene comprises the nucleotide sequence as set forth in 1 or 2 ad recite the phenotype of the resulting pancreatic endocrine, instant scope of enablement rejection may be overcome pending further consideration. 

Maintained in modified form-Double Patenting- necessitated by amendments
Claims 1, 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10793832 in view of Lee et al (eLife 2013;2:e00940, 1-22).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of transdifferentiating somatic cells into pancreatic endocrine cells by introducing one or more genes of a GLIS family or one or more gene products. For instance, instant claims 1 is directed to a method for producing pancreatic endocrine cells, the method comprising introducing  a GLIS 1 gene or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, a Pdxl gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof into somatic cells by culturing time sufficient for the somatic cell to produce a population of pancreatic endocrine cell comprising insulin producing beta cells,  wherein the pancreatic endocrine cells are produced without undergoing an iPS cell stage. Dependent claims limit the somatic cells are fibroblasts or mesenchymal stem cells and wherein the pancreatic endocrine in vitro and in vivo introducing of different TF to produce pancreatic endocrine cells, but ‘832  from claimed invention by not disclosing introducing MafA gene under in vitro condition. Lee et al cure the deficiency by teaching an in vitro method of producing beta cells, said method comprising introducing a combination of three transcription factor Ngn3, Pdx1 and Mafa into ductal cells to produce native  beta cells (see abstract, page 7, last para.). Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to produce pancreatic endocrine cells would combine the teachings of ‘832 with Lee by modifying the method to produce pancreatic endocrine cells as disclosed in ‘832 by further introducing different Mafa as  disclosed in Lee by culturing the cells under in vitro condition as disclosed in Lee to produce insulin producing beta cells, as instantly claimed, with a reasonable expectation of success. Thus, the claims of instant application are encompassed the method specifically claimed in application ‘832 in view of Lee. 
      
    Claims 1, 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10214728 in view of Lee et al (eLife 2013;2:e00940, 1-22).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of in vitro and in vivo introducing of different TF to produce pancreatic endocrine cells, but ‘728 differ from claimed invention by not disclosing introducing MafA gene under in vitro condition. Lee et al cure the deficiency by teaching an in vitro method of producing beta cells, said method comprising introducing a combination of three transcription factor Ngn3, Pdx1 and Mafa into ductal cells to produce native beta cells (see abstract, page 7, last para.). Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to produce pancreatic endocrine cells would combine the teachings of ‘728 with Lee by modifying the method to produce pancreatic endocrine cells as disclosed in ‘728 by further introducing different Mafa as disclosed in Lee by culturing the cells under in vitro condition as disclosed in Lee to produce insulin producing beta cells, as instantly claimed, with a reasonable expectation of success. Thus, the in view of Lee. 
Claims 1, 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 17235817 in view of Heremans (The Journal of Cell Biology, Volume 159, Number 2, 2002. 303-311)/  Lee et al (eLife 2013;2:e00940, 1-22).  
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of transdifferentiating somatic cells into pancreatic endocrine cells by introducing one or more genes of a GLIS family or one or more gene products. For instance, instant claims 1 is directed to a method for producing pancreatic endocrine cells, the method comprising introducing  a GLIS 1 gene or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, a Pdxl gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof into somatic cells by culturing time sufficient for the somatic cell to produce a population of pancreatic endocrine cell comprising insulin producing beta cells,  wherein the pancreatic endocrine cells are produced without undergoing an iPS cell stage. Dependent claims limit the somatic cells are fibroblasts or mesenchymal stem cells and wherein the pancreatic endocrine cells are beta cells. In contrast, claims in ‘817 are directed to   method for producing pancreatic endocrine cells, the method comprising introducing one or more genes of a GLIS family or one or more gene products thereof and a Neurogenin3 gene or one or more gene products thereof into somatic cells, wherein the pancreatic endocrine cells are produced without undergoing an iPS cell stage, dependent claims limit the base claim, wherein the introducing includes further introducing a Pdx1 gene or one or more gene products thereof into the somatic cells, subsequently limiting to  introducing a GLIS1 gene or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, a Pdx1 gene or one or more gene products thereof and a MafA gene or one or more gene products thereof; into the somatic cells. Dependent claims further limit the somatic cells, wherein the somatic cells are fibroblasts or mesenchymal stem cells and wherein the pancreatic endocrine cells are beta cells. It is relevant to note that the ‘817 application encompass both in vitro and in vivo introducing of different TF to produce pancreatic endocrine cells, but the deficiency is cured by Heremans who teaches transducing a somatic cells (human duct cells) with nucleic acid encoding ngn3 to induce Notch in vitro method of producing beta cells, said method comprising introducing a combination of three transcription factor Ngn3, Pdx1 and Mafa into ductal cells to produce native beta cells (see abstract, page 7, last para.). Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to produce pancreatic endocrine cells would combine the teachings of ‘817 with Heremans/Lee by modifying the method to produce pancreatic endocrine cells of ‘817 under in vitro condition as disclosed in Lee/Heremans to produce insulin producing beta cells, as instantly claimed, with a reasonable expectation of success. Thus, the claims of instant application are encompassed the method specifically claimed in application ‘817 in view of Heremans/Lee. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
	Applicant disagree with the rejection arguing Applicant respectfully submits that the claims as amended herein are distinct as compared to the claims of the cited references. In particular, Zhou relates to in vivo reprogramming of “differentiated pancreatic exocrine cells in adult mice into cells that closely resemble B-cells.” Zhou at Abstract. Thus, “culturing the somatic cells for a time sufficient for the somatic cells to produce a population of pancreatic endocrine cells comprising insulin-producing B-cells” would not have been obvious to one of ordinary skill in the art in view of the cited references. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, applicant should note that each of the previously issued patent (‘832, ‘728) encompass both in vitro and in vivo introducing of ngn3, pdx-1 and glis-1 to produce pancreatic endocrine cells. The issued patent differ from claimed invention by not disclosing in vitro reprogramming of somatic cells to produce pancreatic beta cells. Lee et al cure the deficiency by teaching an in vitro method of producing beta cells, said method comprising introducing a combination of three transcription factor Ngn3, Pdx1 and Mafa into ductal cells to produce native beta cells (see abstract, page 7, last para.). Likewise, Heremans teaches transducing a somatic cells with nucleic acid encoding ngn3 to produce insulin-positive cells under in vitro conditions to produce pancreatic beta cells.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to produce pancreatic endocrine cells under in vitro condition would combine the teachings of ‘832 or ‘728 with Lee/ Heremans by introducing the all the factors into exocrine cells or somatic cells under in vitro condition as disclosed in Lee/Heremans to produce insulin producing beta cells, as instantly claimed, with a reasonable expectation of success. Thus, the claims of instant application are encompassed the method specifically claimed in application ‘832 or ‘728 in view of Lee/Heremans.  
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments on record are not compelling and do not overcome the rejection of record.


Conclusion
No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632